DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.	
Claims 1-20 have been examined. 

Terminal Disclaimer
The terminal disclaimer filed on 12/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10779120 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Raffi Gostanian on 03/01/2022.
Claims 1 and 12 have been amended as follows:
1. (Currently Amended) A method for sharing location information to a distributed ledger, the method comprising: 

generating, by the network connected location determining device, a location report comprising a determined location status; 
encapsulating, by the network connected location determining device, the location report into a network message; and 
transmitting, by the network connected location determining device, the network message to a plurality of network connected devices, wherein at least one network device, of the plurality of network connected devices, is to: 
construct a block containing the location report, a nonce, an integer indicating a total number of location reports in the block, an integer indicating a total number of transaction messages, and a previous location report previously received by the at least one network device, and transmit the block to a distributed ledger that is maintained by the plurality of network connected devices.

12. (Currently Amended) The hardware-implemented client device of claim 8, wherein the hardware-implemented memory further is to store one or more [[i ]]instructions that when executed by the processor cause the processor to perform: 
generating a plurality of location reports, by the hardware-implemented client device; and 
transmitting, by the hardware-implemented client device, the plurality of location reports to the distributed ledger maintained by the plurality of network connected devices, for inclusion in the distributed ledger.

Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.

Response to Arguments
Applicant’s arguments, see Remarks filed on 12/24/2021, have been fully considered.

Examiner's Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 8 and 15 are allowed in view of the examiner’s amendment and for reasons presented by the applicant in the Remarks. Claims 2-7, 9-14 and 16-20 depend on one of the above independent claims and are therefore, allowed by virtue of their dependency.
Prior art of record deCharms teaches: A mobile computing device acquires raw GPS data, raw sensor data and synthesized location data and transmits the acquired data to a remote server to be stored for verification using blockchain based methodology. Prior art of record Daniel teaches: A transaction generator generates an initial transaction at the request of a requester and passes the transaction to the miner network for validation by the miners and inclusion in a new block of the blockchain. Each block in the blockchain includes a plurality of transactions, each transaction referring or relating to a prior transaction. When a miner validates transactions in a prospective new block, the block is added to a distributed ledger. Prior art of record 
However, the prior arts fail to teach: “construct a block containing the location report, a nonce, an integer indicating a total number of location reports in the block, an integer indicating a total number of transaction messages...”, i.e., the prior arts of record teach constructing a block that includes a transaction count indicating the total number of transaction messages in the block but fail to teach a block that includes an integer indicating a total number of location reports in the block and an integer indicating a total number of transaction messages.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438